DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/13/2022.
Claims 1-15 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NICHOLAS DRYSDALE, Reg. No.64,840 on 2/3/2022.

Please replace the claims with the following version:

1.	(Currently amended) A data processing apparatus residing on a host computer and being separate from a database management apparatus including a common database, comprising: 
	a processor; and
	a storage medium having computer program instructions stored thereon to, when executed by the processor, perform:
preprocessing on a first data processing request to access data in the common database issued by a first respective application which is one of a plurality of applications accessing the data in the common database while the common database is accessible from other data processing apparatuses having the applications, wherein the data is collected from at least one of sensors or devices, the preprocessing on the first processing request includes a process of establishing a session with the first respective application and determining a processing load of the first data processing request preprocessing is more than a processing load of a corresponding process in the database management apparatus before transmitting the first data processing request to the common database; and
		post-processing on a first search result returned from the common database in response to the preprocessed first data processing request, wherein the post-processing on the first search result includes receiving the first search result, determining a processing load of the post-processing on the first search result is more than a processing load of a corresponding process in the database management apparatus, and determining the first search request includes a condition of post processing of the first search result, and providing the post-processed first search result to first respective application;
	preprocessing on a second data processing request to access the common database issued by a respective second application which is one of the plurality of applications, wherein the preprocessing on the second processing request includes a process of establishing a session with the second respective application and determining a  processing load of the second data processing request preprocessing is more than a processing load of a corresponding process in the database management apparatus before transmitting the second data processing request to the common database; and
		post-processing on a second search result returned from the common database in response to the preprocessed second data processing request, wherein the post-processing on the second search result includes receiving the second search result, determining a processing load of the post-processing on the second search result is more than a processing load of a corresponding process in the database management apparatus and determining the second search request includes a condition of post processing of the second search result, and providing the post-processed second search result to second respective application.
	
	

2.	(Previously presented) The data processing apparatus according to claim 1, wherein the computer program instructions further perform:
	preprocessing including a query conversion on the data processing request; and
	post-processing including statistical processing using the search result.

3.	(Previously presented) The data processing apparatus according to claim 1, further comprising a first virtual unit for the common database,
	wherein a data processing unit is included in a second virtual unit different from the first virtual unit.

4.	(Currently amended) The data processing apparatus according to claim 1, wherein the computer program instructions further perform to establish [[a]] each session using a protocol that continuously maintains a session on a one-to-one basis, and perform at least one of transmission of the preprocessed first data processing reception of the first search result, preprocessed of the second data processing request, or reception of the second search result.

5.	(Currently amended) The data processing apparatus according to claim 1, wherein the computer program instructions further perform at least one of (1) acceptance and parsing of a request from one of the plurality of applications as at least part of the preprocessing on first data processing request or second data processing request, (2) caching of the first search result or the second search result as at least part of the post-processing on the first search result or the second search result, or (3) session management.

6.	(Currently amended l) The data processing apparatus according to claim 3, wherein
	the first virtual unit further includes a data management unit configured to read and write data from and in the common database,
	the data management unit is configured to establish a session with the data processing unit, and perform at least one of reception of the first search result or the second search result  first search result or the second search result, and
	the data management unit is configured to perform at least one of deserialization processing on the of the first search result or the second search result or pre-transmission serialization processing on the first search result or the second search result.

7.	(Currently amended) A data processing apparatus residing on a host computer and being separate from a database management apparatus including a common database, comprising:
	a first virtual unit including a first data processing unit and the first data processing unit includes
	a processor; and

		preprocessing on a first data processing request to access data in the common database issued by a first respective application which is one of a plurality of applications accessing the data in the common database while the common database is accessible from other data processing apparatuses having the applications, wherein the data is collected from at least one of sensors or devices, the preprocessing on the first processing request includes a process of establishing a session with the first respective application and determining a  processing load of the first data processing request preprocessing is more than a processing load of a corresponding process in the database management apparatus before transmitting the first data processing request to the common database;

		post-processing on a first search result returned from the common database in response to the preprocessed first data processing request, wherein the post-processing on the first search result includes a receiving the first search result, determining a processing load of the post-processing on the first search result  in the first virtual unit is more than a processing load of a corresponding process in the database management apparatus, and determining the first search request includes a condition of post processing of the first search result, and providing the post-processed first search result to first respective application;
  
	a second virtual unit including a second data processing unit and the second data processing unit includes

	a storage medium having computer program instructions stored thereon to, when executed by the processor, perform:
		preprocessing on a second data processing request to access the common database issued by a respective second application which is one of the plurality of applications, wherein the preprocessing on the second processing request includes a process of establishing a session with the second respective application and determining a  processing load of the second data processing request preprocessing is more than a processing load of a corresponding process in the database management apparatus before transmitting the second data processing request to the common database;

		post-processing on a second search result returned from the common database in response to the preprocessed second data processing request, wherein the post-processing on the second search result includes a receiving the second search result, determining a processing load of the post-processing on the second search result in the second virtual unit is more than a processing load of a corresponding process in the database management apparatus and determining the second search request includes a condition of post processing of the second search result, and providing the post-processed second search result to second respective application.


8.	(Original) The data processing apparatus according to claim 7, wherein
	the first data processing unit is configured to perform at least part of:

	post-processing including statistical processing using the first search result, and
	the second data processing unit is configured to perform at least part of:
	preprocessing including a query conversion on the second data processing request; and
	post-processing including statistical processing using the second search result.

9.	(Original) The data processing apparatus according to claim 7, further comprising a third virtual unit for the common database.

10.	(Currently Amended ) The data processing apparatus according to claim 7, wherein
	the first data processing unit is configured to establish [[a]] the session using a protocol that continuously maintains a session on a one-to-one basis, and perform at least one of transmission of the preprocessed first data processing request or reception of the first search result, and
	the second data processing unit is configured to establish [[a]] the session using a protocol that continuously maintains a session on a one-to-one basis, and perform at least one of transmission of the preprocessed second data processing request or reception of the second search result.

11.	(Original) The data processing apparatus according to claim 7, wherein
	the first data processing unit is configured to perform at least one of (1) acceptance and parsing of a request from one of the plurality of first applications as at least part of the preprocessing on the first data processing request, (2) caching of the first search result as at least part of the post-processing on the first search result, or (3) session management, and
	the second data processing unit is configured to perform at least one of (1) acceptance and parsing of a request from one of the plurality of second applications as at least part of the preprocessing on the second data processing request, (2) caching of 

12.	(Original) The data processing apparatus according to claim 9, wherein
	the third virtual unit further includes a data management unit configured to read and write data from and in the common database,
	the data management unit is configured to establish a session with the first data processing unit, and perform at least one of reception of the preprocessed first data processing request or transmission of the first search result,
	the data management unit is configured to perform at least one of deserialization processing on the preprocessed first data processing request or pre-transmission serialization processing on the first search result,
	the data management unit is configured to establish a session with the second data processing unit, and perform at least one of reception of the preprocessed second data processing request or transmission of the second search result, and
	the data management unit is configured to perform at least one of deserialization processing on the preprocessed second data processing request or pre-transmission serialization processing on the second search result.

13.	(Currently Amended ) A data processing method, comprising:
	performing, by a first data processing apparatus or a first virtual unit, at least part of:
	preprocessing on a first data processing request to access data in the common database issued by a first respective application which is one of a plurality of applications accessing the data in the common database while the common database is accessible from other data processing apparatuses having the applications, wherein the data is collected from at least one of sensors or devices, the preprocessing on the first processing request includes a process of establishing a session with the first respective application and determining a  processing load of the first data processing request preprocessing in the first data processing apparatus or the first virtual unit is more than a processing load of a corresponding process in the database management apparatus before transmitting the first data processing request to the common database;
post-processing on a first search result returned from the common database in response to the preprocessed first data processing request, wherein the post-processing on the first search result includes a receiving the first search result, determining a processing load of the post-processing on the first search result in the first data processing apparatus or the first virtual unit is more than a processing load of a corresponding process in the database management apparatus, and determining the first search request includes a condition of post processing of the first search result, and providing the post-processed first search result to first respective application;
		p

	performing, by a second data processing apparatus or a second virtual unit, at least part of:
		preprocessing on a second data processing request to access the common database issued by a respective second application which is one of the plurality of applications, wherein the preprocessing on the second processing request includes a process of establishing a session with the second respective application and determining a  processing load of the second data processing request preprocessingthe second data processing apparatus or the second virtual unit  is more than a processing load of a corresponding process in the database management apparatus before transmitting the second data processing request to the common database;
 	
		post-processing on a second search result returned from the common database in response to the preprocessed second data processing request, wherein the post-processing on the second search result includes a receiving the second search result, determining a processing load of the post-processing on the second search result in the second data processing apparatus or the second virtual unit is more than a processing load of a corresponding process in the database management apparatus and determining the second search request includes a condition of post processing of the second search result, and providing the post-processed second search result to second respective application.
 

14.	(Original) The data processing method according to claim 13, wherein
	the first data processing apparatus or the first virtual unit performs at least part of:

	post-processing including statistical processing using the first search result, and
	the second data processing apparatus or the second virtual unit performs at least part of:
	preprocessing including a query conversion on the second data processing request; and
	post-processing including statistical processing using the second search result.

15.	(Original) The data processing method according to claim 13, wherein
	the first data processing apparatus or the first virtual unit performs at least one of (1) acceptance and parsing of a request from one of the plurality of first applications as at least part of the preprocessing on the first data processing request, (2) caching of the first search result as at least part of the post-processing on the first search result, or (3) session management, and
	the second data processing apparatus or the second virtual unit performs at least one of (1) acceptance and parsing of a request from one of the plurality of second applications as at least part of the preprocessing on the second data processing request, (2) caching of the second search result as at least part of post-processing on the second search result, or (3) session management. 

Reason for Allowance
In view of the amendment, updated search and further consideration, claims 1-15 are allowed as the prior art fails to disclose the features in a particular manner as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168